Order entered May 6, 2021




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                      No. 05-21-00064-CV

                                   JOHN VANN, Appellant

                                                  V.

                   LEVEL FOUR GROUP, LLC, ET AL., Appellees

                   On Appeal from the 416th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 416-02965-2018

                                              ORDER

        Before the Court is the parties’ May 3, 2021 joint motion to file a

supplemental reporter’s record under seal. The parties state that the trial court has

not entered a sealing order.1 We GRANT the motion only to the extent as

follows: the parties may file a paper copy of Exhibit C in an envelope labeled

“CONFIDENTIAL” with the Court. We will temporarily seal Exhibit C for


1
 The docket sheet in the clerk’s record reflects a motion to seal court records was filed on December 15,
2020.
FORTY DAYS to allow the parties to obtain an order from the trial court sealing

the exhibit. See TEX. R. APP. P. 9.2(c)(3); TEX. R. CIV. P. 76a. Any sealing order

must comply with the requirements set forth in rule 76a(6). See TEX. R. CIV. P.

76a(6).

      The parties shall provide, within forty days of the date of this order, written

verification whether the trial court signed a sealing order. If the trial court does not

sign a sealing order within the time prescribed, the Court will vacate the portion of

this order temporarily sealing Exhibit C.

      If the trial court signs a sealing order, we ORDER Collin County District

Court Lynne Finley to file, within forty-five days of the date of this order, a

supplemental clerk’s record containing the sealing order.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Andrea Thompson, Presiding Judge of the 416th Judicial District Court;

Ms. Finley; and, the parties.

                                               /s/    CRAIG SMITH
                                                      JUSTICE